DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20160046103), and further in view of Kang et al. (US20120146922).
As to claim 1.    Hong et al. disclose a cover window structure (see e.g. polyimide cover substrate in abstract and Par. 86 that can prevent generation of usual scratches in a flexible electronic device in abstract), comprising:
a glass layer(see e.g. support film 20 in Fig 1, wherein support film can be glass in Par. 8, glass layer as support film 20 in example 7 in Par. 86); and


    PNG
    media_image1.png
    395
    759
    media_image1.png
    Greyscale

Instant application 

    PNG
    media_image2.png
    280
    564
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    413
    453
    media_image3.png
    Greyscale


wherein a thickness of the first optical adhesive layer is less than 20 um (see e.g. the adhesive layer has a thickness of 1-300 um. in Par. 69).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As to the claim limitation of “a thickness of the glass layer is greater than the thickness of the first optical adhesive layer” Since Hong et al. discloses the support film which corresponds to glass layer can a thickness of 50-200 .mu.m. in Par. 7, the thickness of the glass layer can be greater than the thickness of the first optical adhesive layer. 
However Kang is still cited to disclose that the thickness of the glass substrate is desired to be thicker in order to avoid crack for an easier manufacturing process, while the OCA for touch screen can be in the smaller range of 5 .mu.m to 30 .mu.m. 
Kang et al. (US20120146922) discloses touch screen panel may have OCA as adhesive layer (see e.g. Par. 21), wherein the adhesive layer can have a thickness of 5 .mu.m to 30 .mu.m (see e.g. Par. 18). Kang also discloses thickness of glass (flexible) substrate can be less than 50 .mu.m since cracks may be easily generated and it is hard to manage the etching process when the thickness is less than 15 .mu.m (see e.g. Par. 61). In this case, the thickness of the glass layer of more than 25 .mu.m and less than 50 .mu.m is more likely to be greater than the thickness of the first optical adhesive layer thickness of 5 .mu.m to 30 .mu.m. Kang discloses the glass substrate becomes 
Both Hong et al. and Kang et al. are analogous in the field of flexible display has glass substrate/support film and OCA as adhesive layer, it would have been obvious for a person with ordinary skills in the art to reduce the thickness of the OCA and glass substrate of Hong et al. to OCA adhesive in the smaller range of 5 .mu.m to 30 .mu.m and glass substrate of thickness such as more than 15 .mu.m , or more than 25 .mu.m and less than 50 .mu.m because the glass substrate becomes more flexible or bendable when the thickness of the glass substrate and adhesive is reduced, and thickness of the glass substrate thinner than about 50 .mu.m. as suggested by Kang et al. (see e.g. Par. 41)
As to claim 2.    Hong et al. disclose the cover window structure according to Claim 1, further comprising a first optical adhesive layer (see e.g. adhesive 50 in Fig 1, example 7 in Par. 86 wherein the adhesive can be made of optical clear adhesive in Par. 68), wherein the flexible cover window layer, the first optical adhesive layer, and the glass layer are sequentially disposed such that the cover window structure comprises a multilayer composite structure (see e.g. polyimide film 120, optical adhesive 50, and glass support film 20 are sequentially disposed as shown in Fig 1. The conductive coating layer, the glass, the adhesive layer, the polyimide film and the hard coating layer were sequentially stacked in Par. 86).
As to claim 3.    Hong et al. disclose the cover window structure according to Claim 1, wherein the flexible cover window layer is a plastic cover window layer (see e.g. polyimide film 120 in Par. 40, par. 86).
As to claim 4.    Hong et al. disclose the cover window structure according to Claim 1, wherein the first optical adhesive layer is an optically clear adhesive layer (see e.g. the adhesive layer 50 maybe made of optical clear adhesive in Par. 68). 
As to claim 6.   Hong et al. disclose the cover window structure according to Claim 1, a thickness of the glass layer ranges between 30 um and 70 um (see e.g. a thickness of 50-200 mu.m. in Par. 7 of Hong, or further to reduce the thickness to more than 25 .mu.m and less than 50 .mu.m because the glass substrate becomes more flexible or bendable when the thickness of the glass substrate and adhesive is reduced, and thickness of the glass substrate thinner than about 50 .mu.m. as suggested by Kang et al. in claim 1. Both ranges overlaps with 30 um and 70 um).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As to claim 7.    Hong et al. disclose the cover window structure according to Claim 1, wherein the flexible cover window layer comprises an organic polymer film (see e.g. polyimide film 120 in Fig 1, Par. 41, Par. 86) and a hard coating layer, and the hard coating layer is disposed on the organic polymer film (see e.g. hard coating layer 130 formed on top of polyimide film 120 in Fig 1, Par. 20, Par. 86).
As to claim 8.    Hong et al. disclose the cover window structure according to Claim 7, wherein a thickness of the organic polymer film has ranges between 30 um and 50 um (see e.g. the polyimide film according to the present invention has a 
The instant application claims the thickness has ranges between 30 um and 50 um, without specifying whether or not the end points of the range such as 30 um and 50 um are included or excluded with the terminology between. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As to claim 9.    Hong et al. disclose the cover window structure according to Claim 7, wherein the organic polymer film is a colorless transparent polyimide film (see e.g. colorless transparent polyimide as 120 in Par. 41), and a thickness of the hard coating layer ranges between 10 um and 30 um (see e.g. hard coating layer has a thickness of 1.0 - 90.0 .mu.m in Par. 12, or 1-20 um in Par. 50, hard coating layer of 10.mu.m thick in par. 77 in example 1 wherein both substrate are polyimide.). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20160046103) and Kang et al. (US20120146922), and further in view of Takakusagi et al. (US20150015812).
As to claim 5.  Hong et al. in view of Kang et al. does not discloses the cover window structure according to Claim 2, further comprising a second optical adhesive layer and an ink layer, wherein the ink layer is disposed at an end of the glass layer and positioned at one side of the glass layer away from the first optical adhesive layer, and the second optical adhesive layer is disposed around the ink layer. 
Hong et al. however discloses the layer 30 under glass layer 20 can be conductive layer (see e.g. Par. 20).   
Takakusagi et al. discloses a cover window structure according to Claim 2, further comprising a second optical adhesive layer (see e.g. adhesive layer 3 in Par. 204, Fig 1) and an ink layer (see e.g. printing ink layer 5 in Fig 101, Par. 196), wherein the ink layer is disposed at an end of the glass layer and positioned at one side of the glass layer away from the first optical adhesive layer, and the second optical adhesive layer is disposed around the ink layer(see e.g. printing layer 5 is formed in an outer edge of a back surface of the conductive layer 2 in Par. 49. Transparent substrate 1 in Par. 49, such as glass in Par. 58). Takakusagi et al. discloses the printing layer 5 is formed for hiding or decoration of an internal circuit in Par. 195. 
Both Hong et al. in view of Kang et al.  and Takakusagi are analogous in the field of cover window for a display, it would have been obvious for a person with ordinary skills in the art to modify the glass layer 20 of Hong et al. in view of Kang et al. to further include second optical adhesive layer and an ink layer, wherein the ink layer is disposed at an end of the glass layer and positioned at one side of the glass layer away from the first optical adhesive layer, and the second optical adhesive layer is disposed around 
As to claim 10.    Hong et al. in view of Kang et al. does not discloses the cover window structure according to Claim 7, wherein the hard coating layer comprises a plurality of grooves or a plurality of protrusion structures, and the grooves or the protrusion structures of the hard coating layer contact the glass layer.
Takakusagi et al. discloses hard coating layer 42 is provided on a base materials 41 such as polyimide film (see e.g. Fig 2, Par. 91), wherein the surface 42a on the opposite side to the base material 41 polyimide is an irregular surface having a predetermined surface roughness, and anti-Newton ring performance is thus exhibited (see e.g. in Par. 97). 
Both Hong et al. in view of Kang et al. and Takakusagi et al. are analogous in the field of hard coating layer laminated on polyimide film, it would have been obvious for a person with ordinary skills in the art to modify the surface of hard coat layer that are on the opposite side of polyimide film of Hong et al. in view of Kang et al. to have surface irregularities as taught by Takakusagi et al. in order to exhibit an anti-newton ring performance that is desired for the cover window for display device as suggested by Takakusagi et al.. 

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. § 102 is withdrawn due to applicant’s amendment. 
Applicant argues that the applied references both appear to be silent regarding the features of “wherein a thickness of the first optical adhesive layer is less than 20 um, and a thickness of the glass layer is greater than the thickness of the first optical adhesive layer” as recited in claim 1.
One of ordinary skill in the art, reading the features of claim 1 in light of the instant specification, would understand that the features of claim 1 would result in improved hardness of the cover window structure and reduced risk of potential glass breakage when the window is bent (see e.g., paragraph [0044] of the instant specification). Therefore, the features of claim 1 would result in desirable effects and have criticality, as well.
Examiner respectfully disagrees:
Hong et al. discloses wherein a thickness of the first optical adhesive layer is less than 20 um (see e.g. the adhesive layer has a thickness of 1-300 um. in Par. 69).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As to the claim limitation of “a thickness of the glass layer is greater than the thickness of the first optical adhesive layer” Since Hong et al. discloses the support film which corresponds to glass layer can a thickness of 50-200 mu.m. in Par. 7, the thickness of the glass layer can be greater than the thickness of the first optical adhesive layer. 
avoid crack for an easier manufacturing process, while the OCA for touch screen can be in the smaller range of 5 .mu.m to 30 .mu.m. 
Kang et al. (US20120146922) discloses touch screen panel may have OCA as adhesive layer (see e.g. Par. 21), wherein the adhesive layer can have a thickness of 5 .mu.m to 30 .mu.m (see e.g. Par. 18). Kang also discloses thickness of glass (flexible) substrate can be less than 50 .mu.m since cracks may be easily generated and it is hard to manage the etching process when the thickness is less than 15 .mu.m (see e.g. Par. 61). In this case, the thickness of the glass layer of more than 25 .mu.m and less than 50 .mu.m is more likely to be greater than the thickness of the first optical adhesive layer thickness of 5 .mu.m to 30 .mu.m. Kang discloses the glass substrate becomes more flexible or bendable when the thickness of the glass substrate is reduced and thinner than about 50 .mu.m. as suggested by Kang et al. (see e.g. Par. 41).
Both Hong et al. and Kang et al. are analogous in the field of flexible display has glass substrate/support film and OCA as adhesive layer, it would have been obvious for a person with ordinary skills in the art to reduce the thickness of the OCA and glass substrate of Hong et al. to OCA adhesive in the smaller range of 5 .mu.m to 30 .mu.m and glass substrate of thickness such as more than 15 .mu.m , or more than 25 .mu.m and less than 50 .mu.m because the glass substrate becomes more flexible or bendable when the thickness of the glass substrate and adhesive is reduced, and thickness of the glass substrate thinner than about 50 .mu.m. as suggested by Kang et al. (see e.g. Par. 41)
Thus applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yanase et al. (US20140154467). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783      

/SAMIR SHAH/           Primary Examiner, Art Unit 1787